NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL L. RHYMES, AKA Primetime,               No. 20-15183

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00592-RCJ-CLB

 v.
                                                MEMORANDUM*
DWIGHT NEVEN, Warden; CYNTHIA
SABLINCA,

                Defendants-Appellees,

and

ARANAS, Dr.; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Michael L. Rhymes appeals pro se from the district court’s judgment as a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
matter of law under Federal Rule of Civil Procedure 50(a) in his 42 U.S.C. § 1983

action alleging deliberate indifference to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Dees v. County of San

Diego, 960 F.3d 1145, 1151 (9th Cir. 2020). We affirm.

      The district court did not err by granting defendants’ Rule 50(a) motion. A

review of the record shows that Rhymes failed to provide a legally sufficient

evidentiary basis for a jury to conclude that defendants were personally involved in

any constitutional violation or whether there was a causal connection between

defendants’ conduct and any such violation. See Fed. R. Civ. P. 50(a); Starr v.

Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (“A defendant may be held liable as a

supervisor under § 1983 if there exists either (1) his or her personal involvement in

the constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.” (citation and

internal quotation marks omitted)).

      AFFIRMED.




                                          2                                     20-15183